Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Since applicant has not overcome the double patenting rejections, they are thus repeated below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9016018. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-8, 10-13, 15-20 are encompassed by the scope of claims 1-16 of patent 9016018.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:






Claims 11-13, 15-16 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcare (5052161) in view of Thiel (4993202).
Whitcare shows a support plate (figure 5) comprising: a base sheet material having a first side and a second side; and a plurality of substantially circular routing regions (40), a mat layer (col 4 line 13) attached to the second side of the base sheet material, at least a portion of the curved outer wall is angled, a plurality of openings in the base sheet material, the plurality of openings reside in the adjacent raised portions of the base sheet material or reside in the recesses of the base sheet material, whereby together the base sheet material, the plurality of substantially circular routing regions, the mat layer, and the plurality of openings comprise a support plate ready for use in installing facing materials on a substrate.
Whitcare does not show the routing regions each comprising separate symmetrical segments extending upward from the first side and including a longitudinal top surface connecting a curved inner wall to a curved outer wall, the longitudinal top surface having a width that varies along tis longitudinal length.
Thiel (figure 1) shows the routing regions each comprising separate symmetrical segments extending upward from the first side and including a longitudinal top surface connecting a curved inner wall to a curved outer wall, the longitudinal top surface having a width that varies along tis longitudinal length. 
.
Claims 1-8, 10, 17-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcare (5052161) in view of Thiel (4993202).
Whitcare shows a support plate (figure 5) comprising: a base sheet material having a first side and a second side; and a plurality of routing regions (40) arranged in rows and columns on the base sheet material, a plurality of openings in the base sheet material, wherein the plurality of routing regions define cavities to receive a component therein, wherein at least one of the plurality of openings is located outside of the outer walls of the plurality of raised protrusions, a mat layer (col 4 line 13) attached to the second side of the base sheet material, the mat layer comprising a fabric like material (mesh), wherein the fabric like mat material comprising a non-woven fabric material or a woven fabric material, the mat layer is bonded to, adhered to, or attached to the second side of the base sheet material (figure 3), whereby together the base sheet material, the mat layer, the plurality of routing regions, the plurality of raised protrusions and the plurality of openings comprise a support plate ready for use in installing facing materials on a substrate, wherein the support plate is a support plate floor underlayment (able to 
Whitcare does not show each routing region comprising a plurality of longitudinal raised protrusions on the first side of the base sheet material, each one of the plurality of longitudinal raised protrusions comprises a curved outer wall forming a non-continuous circle, a curved inner wall forming a non-continuous circle, and a top surface substantially parallel to the base sheet material.
Thiel (figure 1) shows a base sheet having a plurality of routing regions, each routing region comprising a plurality of longitudinal raised protrusions (12) on the first side of the base sheet material, each one of the plurality of longitudinal raised protrusions comprises a curved outer wall forming a non-continuous circle, a curved inner wall forming a non-continuous circle, and a top surface substantially parallel to the base sheet material.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Whitcare’s structures to show each routing region comprising a plurality of longitudinal raised protrusions on the first side of the base sheet material, each one of the plurality of longitudinal raised protrusions comprises a curved outer wall forming a non-continuous circle, a curved inner wall forming a non-continuous circle, and a top surface substantially parallel to the base sheet material as taught by Thiel in order to form routing regions that are strong against top applied forces with recesses and protrusion.
  Per claims 17-20, Whitcare as modified further shows a plurality of spaced apart adjacent raised portions and recesses of the sheet material residing across the first side .

Response to Arguments

Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
With respect to the 102 rejections, the added limitation necessitate the change of the rejection to a 103 as set forth above.  Whitcare as modified by Thiel shows the protrusion extending in the longitudinal directions.  The width of the top surface also varies along tis longitudinal length.  The width is different at the ends and getting wider in the middle.  The width thus varies as claimed.
Whitcare as modified by Thiel also shows the each raised portion having a longitudinal raised portions with longitudinal top portions connecting the rounded outer and inner wall portions (see figures1-2 of Thiel).
	Thiel further shows the raised protrusion with a curved outer and inner wall forming a non-continuous circle (circle is interrupted by recesses).  The top surface (14) .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/13/2021